Title: John Adams to Abigail Adams, 14 August 1778
From: Adams, John
To: Adams, Abigail



Passi Aug. 14. 1778

I have neither Time, nor Confidence enough in the Opportunity, to write you any Thing more, than an Assurance that We are all well, anxiously wishing for News from America. 3d. June is the last We have had from Boston. Not a Word of D’Estaing.
Never was the Spirits of a Nation, higher than the French. Never Nation had more Cause for Dejection than England.
They are now censuring Keppell, who seems to have done what he could with a Fleet half manned, or a little more.
They are distressed for Masts and Yards to refit.—Persons from England say that the general Opinion is, that Independance will be agreed to: but be not deceived. It is time enough to believe it, when it is fact.
Dont be anxious about Spain—nor any Thing else. Let Us sing “Oh be joyfull,” &c.—I have written 10 times to desire you to draw upon me for what Money, you want. Your Uncle Smith will get you Cash for your Bills, which shall be paid at sight.

John Adams

